 


109 HR 2626 IH: To amend titles XVIII and XIX of the Social Security Act to prohibit coverage under the Medicare and Medicaid Programs of sex-enhancing drugs for individuals convicted of a sex offense.
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2626 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Edwards (for himself and Mr. Bonilla) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend titles XVIII and XIX of the Social Security Act to prohibit coverage under the Medicare and Medicaid Programs of sex-enhancing drugs for individuals convicted of a sex offense. 
 
 
1.Prohibition of coverage under the medicare and medicaid programs of sex-enhancing drugs for individuals convicted of a sex offense 
(a)Medicare programSection 1860D-2(e)(2)(A) of the Social Security Act (42 U.S.C. 1395w–102(e)(2)(A)) is amended by adding at the end the following: Such term also does not include prescription drugs, such as Viagra, used for sex enhancement for any individual who has been convicted of a sex offense, as defined by the Secretary and including rape, sexual assault, and child molestation.. 
(b)Medicaid programThe first sentence of section 1905(a) of such Act (42 U.S.C. 1396d(a)) is amended, in the matter following paragraph (28)— 
(1)by striking or at the end of subparagraph (A); 
(2)by striking the period at the end of subparagraph (B) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(C)any such payments with respect to prescribed drugs, such as Viagra, used for sex enhancement for any individual who has been convicted of a sex offense, as defined by the Secretary under section 1860D–1(e)(2)(A).. 
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to drugs dispensed after such date.  
 
